ACCEPTED
                                                                                                                         05-15-01012-CR
                                                                                                               FIFTH COURT OF APPEALS
                                                                                                                         DALLAS, TEXAS
                                                                                                                       1/31/2018 1:57 PM
                                                                                                                              LISA MATZ
    Dallas County                                                                                                                 CLERK

    Public Defender’s Office
                                                                                                   FILED IN
                                                                                            5th COURT OF APPEALS
                                                                                                DALLAS, TEXAS
January 31, 2018
                                                                                            1/31/2018 1:57:36 PM
Lisa Matz, Clerk                                                                                  LISA MATZ
                                                                                                    Clerk
Court of Appeals, 5th District
600 Commerce Street, Suite 200
Dallas, Texas 75202

        RE:        Undre Jones v. State of Texas
                   Trial Court No.:      F14-52314-V
                   Appellate Court No.: 05-15-01012-CR

        Certification of Compliance with TEX. R. APP. P. 48.4

Dear Ms. Matz:

        Pursuant to Rule 48.4, of the Texas Rules of Appellate Procedure, I certify that on July 31,
2017, I sent to Mr. Jones a copy of this Court’s opinion and judgment in the above-entitled and
numbered cause along with notification of his right to file a pro se petition for discretionary review
under Rule 68. This notification was sent certified mail, return receipt requested, to Mr. Jones at his
last known address. This notification was returned as undeliverable. I have attached a copy of the
front of the returned envelope showing that it was undeliverable.

         On September 11, 2017, I re-sent the opinion and judgment, the notification of his right to
file a pro se petition for discretionary review under Rule 68, and a copy of the motion for extension
to file a petition for discretionary review I filed in the Court of Criminal Appeals on September 7,
2017, to Mr. Jones by regular mail. Please include this letter in the official papers in this cause.

        Thank you for your assistance in this matter.

                                                                           Respectfully,

                                                                           /s/ Julie Woods

                                                                           Julie Woods
                                                                           Assistant Public Defender


Attachment
cc:   Dallas County Criminal District Attorney’s Office, Appellate Section




   133 N. Riverfront Blvd., 9th Floor, LB 2   Dallas, Texas 75207-4313   Phone: (214) 653-3550   Fax: (214) 653-3539